[Missing Graphic Reference] [Missing Graphic Reference] June 2, 2016 EDGAR CORRESPONDENCE Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Pear Tree Funds (File Nos. 333-102055; 811-03790) Ladies and Gentlemen: On behalf of Pear Tree Funds (the “Registrant”), please accept for filing Post-Effective Amendment No. 57 to the Registrant’s Registration Statement on Form N-1A, which is being filed pursuant to Rule 485(a) under the Securities Act of 1933, as amended (the “Securities Act”).The purpose of this amendment is, among other things, to amend the description of the investment strategy of Pear Tree PanAgora Emerging Markets Fund (formerly, “Pear Tree PanAgora Dynamic Emerging Markets Fund”), a separate series of the Registrant. Pursuant to Rule 485(b) under the Securities Act, the Registrant expects to file an additional post-effective amendment to its Registration Statement on or about August 1, 2016, which would include updated financial and other information. Please call me if you have any question relating to Post-Effective Amendment No. 57. Very truly yours, /s/ John Hunt John Hunt Direct line: 617 338-2961 jhunt@sandw.com JH:hex Attachment {B2025700; 1}
